HUSTON, J.
This is an appeal from the order of the district court sustaining and allowing a motion for a new trial. The plaintiffs brought action to restrain defendant from entering and working certain mining ground claimed by plaintiffs-The complaint sets forth the claim of plaintiffs with sufficient certainty, and the answer admits the same, but denies that defendant has trespassed on the claim of plaintiffs. The only question, as appears from the record, that was material in the-case, was as to the location of the plaintiffs5 claim. Plaintiffs-allege in their complaint that the Golden Crest claim extends-from the point of discovery fifteen hundred feet in a northwesterly direction, and being three hundred feet in width on. each side of the vein, and this is supported by a copy of the-original location notice. Defendant seeks to establish that the direction of plaintiffs5 claim is not in a northwesterly-direction from the point of discovery, but the evidence upon this issue is vastly in favor of the plaintiffs. The case was. tried to a jury, who made special findings, all of which are in favor of plaintiffs, except the answer to the third question, which question was as follows, viz.: “Are the workings of the: *125defendant upon the Gold Block mining claim within three hundred feet of the center line of the Golden Crest mining •claim, and are they within or without the boundary lines of the Golden Crest? A. Yes, to first part of question, and are unable to agree upon the second part or clause of said question." The lines and boundaries of the Golden Crest mining claim were admitted by the answer to be as set forth in the •complaint, and, if the workings of defendant were within the lines so alleged and admitted, it is difficult to readily see what was the matter with the jury that they should be in doubt as to the concluding portion of the question submitted to them. We think the case of the plaintiffs was clearly made out by the •evidence, and warranted the judgment rendered.
It seems that after the commencement of the trial, and during its progress, the defendant asked leave to amend his •answer, and it would seem that such amendment changed the issues completely. The court granted the request, however, upon terms, which terms the defendant declined to comply with, and this order of the court is alleged as error. This was a matter in the discretion of the trial court, and there is nothing in the record that would warrant us in concluding that there was an abuse of discretion on the part of the trial court in making such order. The specifications of error, as the -same appear in the record, are so incongruous, and unsatisfactory as to be of little service. This is doubtless largely attributable to the fact that the statement as it comes to this court is that prepared by the respondent on his application for a new trial. The verdict would seem to be supported by the •evidence, and the judgment upon the verdict was correct. We are not advised through the record as to what were the grounds upon which the motion for a new trial was granted. We must be controlled by the record presented to us, however •distasteful it may be to overrule the decision of the lower court jn a matter which is of necessity largely one of discretion. 'The order of the judge of the district court granting defendant’s motion for a new trial is reversed, and the judgment reinstated, and held to be in full force and effect. Costs awarded to appellants.
Morgan, C. J., and Sullivan, J., concur.